Citation Nr: 1741547	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-24 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), (previously characterized as anxiety disorder, not otherwise specified), rated as 10 percent from August 14, 2010 through April 13, 2015, as 30 percent from April 14, 2015 through October 27, 2015, and 50 percent from October 28, 2015.  

2.  Entitlement to a compensable initial rating for dorsal avulsion fracture of the little finger, right hand.  

3.  Entitlement to a compensable initial rating for migraine headaches.

4.  Entitlement to service connection for thoracolumbar spine disability.  

5.  Entitlement to service connection for neck disability.  

6.  Entitlement to service connection for left knee disability.  

7.  Entitlement to service connection for right knee disability.  

8.  Entitlement to service connection for right ankle disability.  

9.  Entitlement to service connection for left ankle disability.

10.  Entitlement to service connection for sleep apnea.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from October 2006 to August 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

Concerning the claim for a higher initial rating for PTSD, a June 2011 rating decision, in pertinent part, granted service connection for anxiety disorder and assigned an initial rating of 10 percent effective August 14, 2010.  Thereafter, a June 2015 rating decision increased the rating to 30 percent effective April 14, 2015.  A January 2016 rating decision granted service connection for PTSD (previously rated as anxiety disorder, not otherwise specified) and assigned a 50 percent rating effective October 28, 2015 and; therefore, the issue on appeal has been recharacterized as shown on the title page of this decision.

The Veteran appealed the issue of entitlement to service connection for irritable bowel syndrome.  However, a January 2016 rating decision granted service connection for gastroesophageal reflux disease (GERD) with irritable bowel syndrome (IBS).  This action represents a total grant of the benefit sought with respect to this issue and the issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

With respect to the claim for entitlement to a TDIU, in October 28, 2015 written correspondence, the Veteran indicated that he wished to withdraw all issues from appeal.  However, in a separate document dated that same date, he requested higher initial ratings for dorsal avulsion fracture of the little finger, right hand, and migraine headaches.  In addition, at a May 2017 Board hearing, the issue of entitlement to a TDIU was not discussed as a withdrawn issue.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the issues of entitlement to a TDIU, entitlement to a compensable initial rating for dorsal avulsion fracture of the little finger of the right hand, and entitlement to a compensable initial rating for migraine headaches, remain on appeal.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

The issues of entitlement to a compensable initial rating for dorsal avulsion fracture of the little finger, right hand, entitlement to a compensable initial rating for migraine headaches, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In October 28, 2015 written correspondence, the Veteran requested withdrawal of all issues on appeal, but requested higher initial ratings for dorsal avulsion fracture of the little finger, right hand, and migraine headaches.  During the May 2017 hearing, the Veteran requested withdrawal of all other issues except entitlement to a TDIU, specifically entitlement to higher staged initial ratings for service-connected psychiatric disability, service connection for sleep apnea, service connection for thoracolumbar spine disability, service connection for neck disability, service connection for right knee disability, service connection for left knee disability, service connection for left ankle disability, and service connection for right ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to a higher initial rating for PTSD, (previously characterized as anxiety disorder, not otherwise specified), rated as 10 percent from August 14, 2010 through April 13, 2015, as 30 percent from April 14, 2015 through October 27, 2015, and 50 percent from October 28, 2015, are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for the withdrawal of the issue of entitlement to service connection for thoracolumbar spine disability are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3.  The criteria for the withdrawal of the issue of entitlement to service connection for neck disability are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

4.  The criteria for the withdrawal of the issue of entitlement to service connection for left knee disability are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

5.  The criteria for the withdrawal of the issue of entitlement to service connection for right knee disability are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

6.  The criteria for the withdrawal of the issue of entitlement to service connection for right ankle disability are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

7.  The criteria for the withdrawal of the issue of entitlement to service connection for left ankle disability are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

8.  The criteria for the withdrawal of the issue of entitlement to service connection for sleep apnea are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204 (a).

During the May 2017 hearing, the Veteran requested withdrawal of the issues of entitlement to service connection for gastrointestinal disability (already granted by the January 2016 rating decision), service connection for increased rating for psychiatric disability, service connection for sleep apnea, service connection for thoracolumbar spine disability, service connection for neck disability, service connection for right knee disability, service connection for left knee disability, service connection for left ankle disability, and service connection for right ankle disability.  There remain no allegations of errors of fact or law for appellate consideration.  As the Board does not have jurisdiction to review the issues, they are dismissed.


ORDER

The issue of entitlement to a higher initial rating for PTSD, (previously characterized as anxiety disorder, not otherwise specified), rated as 10 percent from August 14, 2010 through April 13, 2015, as 30 percent from April 14, 2015 through October 27, 2015, and 50 percent from October 28, 2015, is dismissed.

The issue of entitlement to service connection for thoracolumbar disability is dismissed.

The issue of entitlement to service connection for neck disability is dismissed.  

The issue of entitlement to service connection for left knee disability is dismissed.  

The issue of entitlement to service connection for right knee disability is dismissed.

The issue of entitlement to service connection for right ankle disability is dismissed.

The issue of entitlement to service connection for left ankle disability is dismissed.

The issue of entitlement to service connection for sleep apnea is dismissed.



REMAND

Concerning the dorsal avulsion fracture of the little finger, right hand, the Veteran was provided a VA medical examination in December 2015.  The Veteran contends that there is a neurological component to his right hand.  In connection with his claim, he submitted private medical treatment records, which indicated ulnar nerve impairment of the right upper limb.  The VA medical examination report did not reflect any neurological testing concerning the Veteran's service-connected disability and; therefore, a new VA medical examination is required to address the Veteran's symptoms.  

With respect to the service-connected migraine headaches, the Veteran's wife submitted a statement in May 2017 and stated that the Veteran has had to call out of work several times due to his headaches that last for days.  In addition, she stated that he had to lie down in a dark room for long periods of time until his headaches subside.  The Veteran was last provided a VA medical examination in December 2015.  The examiner indicated that the Veteran did not experience prostrating attacks.  The Board notes that prostrating is not defined by Diagnostic Code 8100, but is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012).  Given the May 2017 hearing testimony and the Veteran's wife's statement regarding the severity of the Veteran's headaches, particularly lying in bed for long periods of time, the Board finds that a new VA examination is required to determine whether the Veteran experiences prostrating attacks.

Finally, as the issues of entitlement to compensable initial ratings for dorsal avulsion fracture of the little finger, right hand, and for migraine headaches, are being remanded for additional development, the issue of entitlement to a TDIU is deferred as the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, provide the necessary authorization forms, and request that he identify any relevant private medical treatment, including from H. B., a private nurse practitioner as identified during the May 2017 hearing, and sick leave records regarding time taken off from work due to his headaches.  

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his dorsal avulsion fracture of the little finger, right hand.  The claims folder must be available for review and the examiner must note that such a review was conducted.  Any medically indicated testing and studies must be completed.  

All manifestations and symptoms of the dorsal avulsion fracture of the little finger, right hand, must be discussed, as well as all resulting functional impairment.  In addition, the examiner must address whether there is any neurological component of the dorsal avulsion fracture of the little finger, right hand, including the Veteran's complaints of numbness and cramping.  

Rationale must be provided for the opinions expressed.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected migraine headaches.  The claims folder must be reviewed by the examiner in conjunction with the examination and the examiner must note that the review was completed.  Any medically indicated tests and studies must be completed.

The examiner must obtain a detailed clinical history from the Veteran concerning his migraine headaches.  All manifestations and symptoms must be included in the examination report and the examiner must address whether there are prostrating attacks, including the Veteran's statements and testimony concerning his time off from work and lying in bed for long periods of time.

Rationale must be provided for any opinion expressed.

4.  After the above development has been completed, readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the Veteran a Supplemental Statement of the Case and an appropriate amount of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


